                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

AARON MALONE,                                  )
                                               )
             Plaintiff,                        )
                                               )
v.                                             )          No. 2:19-CV-00074-JRG-CRW
                                               )
FREDDY ROARK, J. STALCUP, and                  )
ALETHIA LEWIS,                                 )
                                               )
             Defendants.                       )

                                   JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed herewith:

      1. Defendants’ motion for summary judgment [Doc. 55] is GRANTED.

      2. This action is DISMISSED.

      3. Because the Court has CERTIFIED in the memorandum opinion that any appeal from
         this order would not be taken in good faith, should Plaintiff file a notice of appeal, he
         is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.
         App. P. 24.

      4. The Clerk is DIRECTED to close this case.

      So ordered.

      ENTER:


                                                   s/J. RONNIE GREER
                                              UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT:


     s/ LeAnna R. Wilson
     District Court Clerk
